June 08, 2012


Mr. Kevin M. Givens
Texas Dept. of Public Safety
P.O. Box 15327
Austin, TX 78761-5327
Ms. Patricia Cummings
405 Round Rock Avenue
Round Rock, TX 78664

RE:   Case Number:  10-0983
      Court of Appeals Number:  03-10-00003-CV
      Trial Court Number:  09-1269-CC1

Style:      TEXAS DEPARTMENT OF PUBLIC SAFETY
      v.
      LUKE THOMAS KASPAR

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Nancy E.    |
|   |Rister          |
|   |Mr. Jeffrey D.  |
|   |Kyle            |